United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, ALLENWOOD
FEDERAL PRISON CAMP, Montgomery, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-711
Issued: June 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2007 appellant timely appealed the May 19 and December 22, 2006 merit
decisions of the Office of Workers’ Compensation Programs which accepted a two percent
monaural loss of the left ear, but determined that appellant did not have a ratable hearing loss in
his right ear. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the schedule award.
ISSUE
The issue is whether appellant established that he sustained more than a two percent
monaural hearing loss of the left ear.
FACTUAL HISTORY
On November 2, 2005 appellant, then a 41-year-old maintenance mechanic supervisor,
filed an occupational disease claim for hearing loss caused by noise exposure in the course of his

federal employment. He submitted a narrative statement addressing his exposure to noise in his
federal employment. Audiograms conducted from October 23, 1987 through May 8, 1996 were
also submitted.
In a December 5, 2005 letter, the Office requested additional factual information from
appellant. Appellant responded in a December 21, 2005 letter.
In a March 21, 2006 letter, the Office informed appellant that he had been scheduled for a
second opinion evaluation. A statement of accepted facts was included with the Office’s letter.
Appellant was referred to Dr. Charles Foulsham, Board-certified in otolaryngology. In an
April 21, 2006 report, Dr. Foulsham described the results of his audiologic examination. The
audiogram performed on April 21, 2006 determined that the frequency levels recorded at 500,
1,000, 2,000 and 3,000 hertz (Hz) for the right ear revealed decibel (dB) losses of 25, 20, 15 and
35 respectively and for the left ear revealed dB losses of 20, 15, 20 and 50.
In a May 17, 2006 letter, Dr. Kathy Landao Goodman stated that she reviewed the results
and found 1.875 percent monaural loss in the left ear.
In a May 16, 2006 note, the district medical adviser, Arnold T. Berman, Board-certified
in orthopedic surgery, found that appellant had 0 percent monaural hearing loss in the right ear
and 1.875 percent monaural hearing loss in the left ear.
In a May 19, 2006 decision, the Office accepted appellant’s hearing loss claim and
granted a schedule award for a two percent monaural loss in the left ear.
On June 23, 2006 appellant requested reconsideration. In a June 5, 2006 letter,
Dr. Foulsham opined that appellant had a 10 dB loss or approximately 8 percent reduction in
hearing. In a November 16, 2006 memorandum, Dr. Berman noted that, as a new audiogram
was not performed, there would not be a change to the previous finding of a two percent
monaural hearing loss.
By December 22, 2006 decision, the Office denied modification of the May 19, 2006
decision. It determined that appellant’s hearing loss for the right ear was not severe enough to be
considered ratable. Regarding the left ear, the Office noted no change in the previously
recommended award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
1

The Act provides that for complete or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).

2

standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the losses at each
frequency are added up and averaged.4 Then, the “fence” of 25 dBs is deducted because, as the
A.M.A., Guides points out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, and then added to the greater loss and the total is divided by six to arrive at the amount
of the binaural hearing loss.7
ANALYSIS
In reviewing appellant’s April 21, 2006 audiogram, the frequency levels recorded at 500,
1,000, 2,000 and 3,000 Hz for the right ear reveal dB losses of 25, 20, 15 and 35, respectively,
for a total of 95 dBs. This figure, when divided by 4 results in an average hearing loss of 23.75
dBs. The average loss of 23.75 is reduced by 25 dBs to 0, which represents a 0 percent ratable
monaural hearing loss for the right ear. Therefore, the Office properly found that appellant’s
hearing loss for his right ear was nonratable.
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed
dB losses of 20, 15, 20, 50 dBs respectively, for a total of 105 dBs. This figure when divided by
4 results in an average hearing loss of 26.25 dBs. The average loss of 26.25 is reduced by 25
dBs to 1.25, which represents a 1.875 percent ratable monaural hearing loss for the left ear. This
loss was rounded up to two percent, the amount of the schedule award granted for impairment to
appellant’s left ear. The weight of the medical opinion evidence establishes that appellant has no
more than a two percent monaural loss of hearing of his left ear. In making this decision, the
Office medical adviser properly applied the Office’s procedures to the audiograms obtained by
Dr. Foulsham. The additional evidence from Dr. Foulsham is not probative as he did not apply
the formula set out in the A.M.A., Guides in his calculations to rate the percentage of impairment
to appellant’s hearing loss.

2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides at 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

3

CONCLUSION
The Board finds that appellant has no more than a two percent nonmonaural loss of
hearing loss of hearing to his left ear.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 22 and May 19, 2006 be affirmed.
Issued: June 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

